Upon a trial by the court sitting without a jury plaintiff had judgment against defendant for the sum of $300 in an action to recover a real estate broker's commission. Defendant appeals from the judgment. *Page 320
[1] The parties entered into an agreement in writing whereby defendant gave to plaintiff the exclusive right for a period of six months to sell a certain piece of real estate for the sum of $9,500 and agreed to pay to plaintiff a commission of five per cent of the selling price. Plaintiff procured a purchaser to whom defendant ultimately agreed to sell the property for $8,800, and a sale was consummated at that figure through the efforts of plaintiff. During the negotiations plaintiff told defendant that in the event he accepted the purchaser's offer of $8,800 she would deduct $100 from her commission. Plaintiff sought to recover $340, being five per cent of the selling price less the $100 referred to above. A written waiver of findings was filed and judgment was entered in favor of plaintiff for the sum of $300.
Appellant contends that no commission was earned as the sale was not made at the price specified in the written agreement. In our opinion this contention is without merit and this appeal may be disposed of upon the authority of Levy v. Wolf, 2 Cal.App. 491
[84 P. 313], Arnold v. La Belle Oil Co., 47 Cal.App. 290
[190 P. 815], and Moore v. Borgfeldt, 96 Cal.App. 306
[273 P. 1114].
The judgment is affirmed.
Nourse, P.J., and Sturtevant, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on June 24, 1931.